Citation Nr: 9930162	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-48 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active duty from August 1941 to March 
1947.  He died on June [redacted], 1996.  The appellant is 
the surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO in St. Petersburg, Florida, 
presently has jurisdiction over this appeal.


REMAND

The record reflects that the Board sent the appellant a 
letter in September 1999 requesting that she clarify whether 
she desired a hearing at the RO before a member of the Board.  
She was informed that she had 30 days to respond, and if she 
did not, it would be assumed that she still wanted a hearing 
before the Board.  Although the file reflects that the notice 
letter was returned as undeliverable, it must be assumed that 
she desires such a hearing in view of the fact that a 
response was not received within 30 days of the letter.  
Other correspondence in the file reflects that the 
appellant's address in Florida shows no address change, see 
Report of Contact, VA Form 119, dated September 24, 199, 
however, in light of the recent difficulties encountered in 
attempting to contact the appellant concerning the hearing 
since her apparent permanent relocation from Pennsylvania to 
Florida, the RO should ascertain her correct address in 
connection with any further correspondence action.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

After ascertaining her correct mailing 
address for receipt of correspondence, 
the RO should schedule a hearing before a 
member of the Board to be held at the RO.
Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


